Opinion filed September 15, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00165-CV
                                         __________

                            DAVID RAY BURCH, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 358th District Court

                                      Ector County, Texas

                                Trial Court Cause No. D-24,724


                            MEMORANDUM OPINION

       Upon receiving the clerk’s record in this cause, it became apparent to this court that no
final appealable order had been entered by the trial court. Accordingly, the clerk of this court
wrote appellant, informed him that it did not appear that this court had jurisdiction, and requested
that appellant respond by August 22, 2011, and show grounds to continue this appeal. We also
notified appellant that the appeal may be dismissed pursuant to TEX. R. APP. P. 42. See
Rule 42.3. Appellant has responded to our letter with a motion in which he attempts to show
grounds to continue this appeal. In the motion, appellant asserts that he was denied due process
and the opportunity to be heard.
       The record shows that appellant did not request any relief from the trial court (via motion
or otherwise) after receiving the trial court’s order to withdraw funds from appellant’s inmate
trust account and that appellant, instead, filed a notice of appeal. The order to withdraw funds is
not a final, appealable order. See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009)
(“withdrawal order” is actually a notification from the court, not an order); Webb v. State, 324
S.W.3d 229 (Tex. App.—Amarillo 2010, no pet.); Ramirez v. State, 318 S.W.3d 906 (Tex.
App.—Waco 2010, no pet.). Unless specifically authorized by statute, appeals may be taken
only from final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840-41 (Tex.
2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). No appealable order has been
entered in this case.
       Consequently, we dismiss this appeal for want of jurisdiction.




                                                            PER CURIAM


September 15, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2